Mayes, J.,
delivered tbe opinion of tbe court.
By ch. 214, Laws 1908, ch. 167, p. 185, Laws 1906, providing' for tbe division of Harrison county into two circuit and chancery court districts, is repealed. Tbe district authorized by tbe act of 1906 to be created never bad any but a potential existence, and it was perfectly within tbe power of the Legislature to repeal tbe act at tbe time it did; and sec. 260 of the Constitution of- 1890 was in no way violated. This being tbe case, there is now nothing presented by this record for us to consider, as its base has been withdrawn. For tbe reasons indicated in this opinion, we approve only tbe result reached by tbe court below.

The case is therefore affirmed.